Citation Nr: 0420807	
Decision Date: 07/29/04    Archive Date: 08/05/04	

DOCKET NO.  98-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had essentially continuous active service from 
March 1950 to April 1964.

A review of the evidence of record discloses that service 
connection for PTSD was granted in a December 1977 rating 
decision of the VARO in St. Louis, Missouri.  A 30 percent 
rating was assigned, effective April 14, 1997, the date of 
receipt of the claim.

The veteran appealed the determination to the Board of 
Veterans' Appeals (Board).  In a decision dated in October 
2003, the Board found that the veteran was entitled to a 
disability rating of 70 percent for his PTSD.  In a Decision 
Review Officer decision dated in October 2003, the effective 
date for the 70 percent rating was determined to be April 14, 
1997.

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
May 2004, the Court vacated the part of the Board's decision 
that denied a disability rating in excess of 70 percent for 
the PTSD and remanded the case to the Board for further 
proceedings consistent with the parties' Joint Motion to 
Partially Vacate and Remand.  Copies of the Court's order and 
the joint motion have been placed in the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence establishes that since the 
April 14, 1997, effective date of the grant of service 
connection, the veteran's PTSD has been totally 
incapacitating from both an occupational and social 
standpoint.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD have 
been met since the effective date of service connection.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321 and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations now 
codified at 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2003).  
The VCAA and its implementing regulations essentially 
eliminate the concept of a well-grounded claim.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  They also include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim for an 
initial rating in excess of 70 percent for PTSD, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not preclude the Board from rendering a 
decision in this case at this time.  All notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's symptomatology with the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The veteran's entire history is reviewed 
when making disability evaluations.  However, in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999), a distinction was made 
with respect to an appeal involving a veteran's disagreement 
with an initial rating assigned at the time a disability is 
service connected.  Where the question for consideration is 
the propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the propriety of a "staged rating" are 
required.

The veteran's PTSD is rated under Diagnostic Code 9411.  A 
70 percent rating is in order for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score ranging from 41 to 50 reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (for example, where a 
depressed man avoids friends, neglects family, and is not 
able to work).

After reviewing the pertinent evidence of record and 
considering such evidence in light of the regulatory criteria 
set forth above, the Board finds that the veteran's 
psychiatric symptoms and the clinical findings support the 
grant of an initial 100 percent schedular rating for his 
service-connected PTSD from the April 1997 effective date of 
the initial grant of service connection.

In this regard, the Board has considered the voluminous 
evidence of record, including medical records.

The various medical records include one dated May 2, 1997.  
It was noted that the veteran had a history of a number of 
psychiatric admissions, with varying diagnoses, including 
PTSD.  He also had other medical problems, including heart 
disease and hiatal hernia.  Notation was made of severe 
problems with anger outbursts and irritability.  It was also 
noted that at times he had had some paranoid delusions.  The 
examiner stated that at the present time the veteran was not 
capable of substantially gainful employment.

At the time of an August 1997 visit, it was noted the veteran 
was hypervigilant, had difficulty sleeping, and was 
uncomfortable around people.  His diagnosis was PTSD with 
psychotic features.

GAF scores on periodic occasions between 1998 and 2000 ranged 
from 35 to 40.  On one occasion in September 1999, the 
veteran reported aggravation of his PTSD symptoms, including 
social anxiety, reliving his war experiences, hypervigilance, 
low frustration tolerance, difficulty getting along with 
others, and an inability to hold a job.  The examiner opined 
that the PTSD did not appear to be rated as severely as it 
really was.

At the time of a VA psychiatric examination in December 2000 
when the veteran complained his PTSD symptoms had gotten 
worse over the past 3 1/2 years, he was given a GAF score 
of 60 for his PTSD.  However, VA treatment records in 
January, May, and September 2001 all reflected a GAF score 
of 40.  It was noted at the time of the January 2001 visit 
that the veteran was not capable of substantially gainful 
employment.

At the time of a VA psychiatric examination in May 2003, 
complaints included nightmares, flashbacks, difficulty 
sleeping, difficulty with concentration, and exaggerated 
startle response.  The veteran was taking medication for his 
psychiatric symptomatology.  The veteran was given a GAF 
score of 50.  The examiner noted that the veteran appeared to 
have some difficulty interacting socially with others.

Based on a longitudinal review of the record, the Board finds 
that the psychiatric symptoms support the grant of a 
100 percent schedular rating for PTSD from the April 1997 
date of the initial grant of service connection.  Competent 
and persuasive medical evidence establishes that the service-
connected psychiatric disorder has rendered him essentially 
incapable of occupational and social functioning.  GAF scores 
have been primarily been below 40, a score in itself 
indicative of substantial impairment.  Therefore, 
particularly with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that application of the 
rating criteria permits the grant of the maximum schedular 
rating of 100 percent for PTSD.








ORDER

An initial 100 percent schedular rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



